Citation Nr: 0218214	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for tendinitis of the 
right knee.

(The issue of entitlement to service connection for 
tendinitis of the left knee, including secondary to 
service-connected tendinitis of the right knee, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from August 1997 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Buffalo, New York, RO, which granted service connection 
for right knee tendinitis and assigned a noncompensable 
rating, effective December 1, 1998; and denied service 
connection for left knee tendinitis.  This case was before 
the Board in May 2001 when it was remanded for additional 
development.

The Board is undertaking additional development with 
respect to the issue of entitlement to service connection 
for tendinitis of the left knee, including secondary to 
service-connected tendinitis of the right knee, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed with respect to this claim, 
the Board will then provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran's tendinitis of the right knee is manifested 
by subjective complaints of chronic pain and clinical 
findings including full range of motion; no evidence of 
subluxation or lateral instability; no incoordination of 
movement, weakened movement, or excess fatigability; and 
no functional loss due to pain.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the 
veteran's tendinitis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C. 
F.R. §§ 4.7, 4.20, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of 
this claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Board will assume, for the purposes 
of this decision, that the liberalizing provisions of the 
VCAA are applicable to the present appeal.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), were published 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by 
the February 2000 statement of the case and the September 
2002 supplemental statement of the case, the veteran has 
been given notice of the pertinent laws and regulations 
governing his claim and the reasons for the denial of his 
claim.  Hence, he has been provided notice of the 
information and evidence necessary to substantiate the 
claim and has been afforded ample opportunity to submit 
such information and evidence.  The RO has made reasonable 
and appropriate efforts to notify the veteran whether he 
or the VA would be responsible for obtaining relevant 
evidence.  For example, in a May 2001 Remand, the veteran 
was notified that he should identify all medical providers 
from whom he received treatment for his tendinitis of the 
right knee and that VA would obtain such records.  In a 
September 2002 Supplemental Statement of the case, the 
veteran was notified that the VA had obtained the 
available, relevant treatment records from the VA Medical 
Center in Bath.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

It appears that all existing, pertinent evidence 
identified by the veteran as relative to his claim has 
been obtained and associated with the claims file.  
Moreover, the veteran has undergone VA examinations in 
connection with his claim, and there is no indication that 
there is additional, pertinent evidence outstanding that 
is necessary for a fair adjudication of the claim.  Under 
these circumstances, the Board finds that the claim is 
ready to be considered on the merits.

Factual Background

The veteran served on active duty from August 1997 to 
November 1998.  Service medical records note the veteran's 
complaints of right knee pain, beginning in September 
1997.  Upon examination in October 1997, there was 
tenderness to palpation to the lateral aspect of the 
iliotibial band.  McMurrays and Appleys signs were 
negative.  The veteran was able to squat and duck walk.  
Diagnosis was iliotibial band syndrome.  A November 1997 
service medical record notes the veteran's ongoing 
complaints of knee pain with no relief from medication.  
Range of motion was from 5 degrees of extension to 140 
degrees of flexion.  X-rays were negative.

The veteran submitted a claim for service connection for 
tendinitis in April 1999.  He indicated that he had not 
had any treatment for this disability since service.

A September 1999 VA examination report notes the veteran's 
complaints of right knee pain since boot camp.  Currently, 
the veteran described the pain as constant, and 
precipitated by extended periods of walking, running, or 
standing; he indicated that he was not on any medication 
to manage this pain.  The veteran indicated that when his 
knee pain was severe, he was still able to function in his 
daily activities.  He also indicated that he was employed 
as a general contractor, and when his back pain was 
severe, it affected his masonry and carpentry work.  The 
veteran stated that he did not use a brace, cane, or 
corrective shoes.  He also complained of some locking and 
giving way but no swelling, redness, or joint instability.  
He denied episodes of dislocation or subluxation.  
Examination of the right knee revealed no swelling or 
effusion.  There were no varus or valgus deformities.  
Knee jerk was 2+ and reactive.  No sensory deficit was 
noted.  Vibration and position sense was intact.  Valgus 
strain was applied on the lateral aspect of the knee in 
neutral and in 30 degrees of flexion; there was no 
evidence of joint instability, motion, or pain.  Varus 
strain was applied on the medial aspect of the knee in 
neutral and in 30 degrees of flexion; there was no 
evidence of motion or pain.  Anterior and posterior 
drawer's test in both knees was negative.  McMurray's sign 
was negative.  Lachman's test was negative.  Range of 
motion of the right knee was from 0 degrees of extension 
to 140 degrees of flexion.  There was no gross crepitus 
observed and joint laxity was absent.  The diagnosis was 
tendinitis.

By rating decision dated in November 1999, the RO granted 
service connection for tendinitis of the right knee and 
assigned a noncompensable evaluation, effective from 
December 1, 1998.  The veteran appealed the rating 
assigned.

In a Statement in Support of Claim received by the RO in 
August 2001, the veteran's representative indicated that 
the only outstanding medical evidence was 2001 treatment 
records from the Bath VA Medical Center (VAMC). 

Treatment records from the Bath VAMC dated in 2001 were 
requested by the RO in November 2001.  A February 2001 
treatment record notes that the veteran was seen with 
complaints of knee pain, chiefly in the lateral aspect of 
the kneecap.  The veteran reported that he had been 
working as a painter, carpenter and roofer, and that 
climbing ladders had exacerbated his symptoms.  
Examination revealed tenderness in the lateral margin of 
the patella.  There was no effusion or redness.  Crepitus 
was noted on motion of the right knee.  The patella moved 
easily, but there was pain elicited on this activity.  The 
veteran was referred for an orthopedic consultation with a 
tentative diagnosis of osteochondritis dissecans.  X-rays 
obtained later that day revealed no evidence of fracture, 
subluxation, or dislocation.  There was no bone erosion or 
bone destruction.  There was minimal sclerosis of the 
posterior aspect of the patella suggesting chondromalacia 
of the patella. 

An April 2002 VA examination report notes the veteran's 
complaints of pain in the lateral aspect of the right 
knee.  He complained that his knee bothered him when 
running and stair climbing.  He denied swelling, but 
claimed that there had been some snapping and popping.  
There had been no giving way.  The veteran indicated that 
he had undergone no surgery on his right knee.  He did 
take Motrin for a while, but reported that it was no 
longer effective.  Upon examination, the veteran walked 
with his knees straight.  He climbed on and off the 
examining table easily.  No swelling was noted in the 
right knee.  Range of motion was full.  Flexion and 
rotation of the knee was not uncomfortable.  The 
collateral ligaments were stable.  Lachman's test was 
negative.  There was no anterior drawer sign.  Tenderness 
was noted over the lateral joint line.  No tenderness was 
noted over the iliotibial band or the Gerdy's tubercle.  
There was no tenderness medially or over the patella.  The 
patella had good tracking.  The examiner also noted that 
there was no wasting; the veteran had good strength on 
flexion and extension of the right knee.

In a June 2002 addendum to the April 2002 VA examination 
report, the examiner stated that range of motion of the 
right knee was "full" from 5 degrees of extension to 140 
degrees of flexion.  The right knee did not exhibit any 
subluxation, instability, weakened movement, fatigability, 
or incoordination.  The examiner also stated, "I cannot 
detect that [the veteran's] tendinitis is causing any 
functional loss.  I cannot see that the pain attributable 
to his right knee tendinitis will cause a functional 
disability in the future.  I do not think that it will 
affect his range of motion."

Analysis

The veteran contends that his service-connected right knee 
tendinitis is more disabling than currently evaluated.  
Disability evaluations are determined by the application 
of a schedule of ratings, which is in turn based on the 
average impairment of earning capacity caused by a given 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge 
all regulations that are potentially applicable through 
the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In cases where 
the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board notes that the 
veteran's right knee disability has been evaluated, by 
analogy, to tenosynovitis and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Disabilities under this code are rated on limitation of 
motion of the affected part, as degenerative arthritis 
under Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis 
substantiated by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, in this 
case the knee.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group or minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Applicable regulations provide that a knee disability may 
be rated on the basis of limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  The Rating 
Schedule provides that flexion of the leg limited to 60 
degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
Rating Schedule also provides that extension limited to 5 
degrees warrants a noncompensable rating, extension 
limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent 
rating, and extension limited to 20 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full. See 38 C.F.R. § 
4.71, Plate II.  Functional loss, which is the inability 
to perform the normal working movements of the body within 
normal limits, specifically due to pain and weakness on 
motion, should be considered in addition to the criteria 
set forth in the appropriate Diagnostic Codes of the 
Schedule when ascertaining the severity of musculoskeletal 
disabilities. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Taking into account all of the medical evidence set out 
above, the Board finds that a compensable rating for the 
veteran's service connected tendinitis of the right knee 
is not warranted under Codes 5260 or 5261.  The evidence 
of record fails to disclose any objective findings of 
flexion or extension of the right knee that would meet the 
criteria for a compensable rating.  In this regard, the 
Board notes that while the veteran complained of chronic 
pain in the right knee, on VA examination in September 
1999 and April 2002 range of motion of the right knee was 
full.  As well, there is no indication that this 
disability is manifested by any pain on motion or other 
functional limitation that would warrant a compensable 
evaluation under Codes 5060 or 5261.  A June 2002 addendum 
to the April 2002 VA examination report notes that there 
would be no additional loss of motion due to weakened 
movement, excess fatigability, incoordination, or pain. 

The Board has considered the effect of pain in rating the 
veteran's service-connected right knee disability.  
Although the Board is required to consider the effect of 
pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
From a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  
In other words, the pain complaints are not supported by 
adequate pathology as set forth in § 4.40.  Moreover, even 
considering the complaints of pain in relation to 
functional loss, it is clear that the veteran's right knee 
disability does not warrant a compensable rating.

[Parenthetically, the Board also notes that, in a July 
1997 opinion, the VA General Counsel concluded that a 
claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
and that evaluation of knee dysfunction under both these 
codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that a separate rating must 
be based on additional disability.  Where a knee disorder 
is already rated under Diagnostic Code 5257, the veteran 
must also exhibit limitation of motion under Diagnostic 
Codes 5260 or 5261 in order to obtain the separate rating 
for arthritis. If the veteran did not at least meet the 
criteria for a zero percent rating under either of these 
codes, there was no additional disability for which a 
rating may be assigned. VAOPGCPREC 23-97, July 1, 1997. In 
a later opinion, the General Counsel noted that even if 
the claimant technically has full range of motion but 
motion is inhibited by pain, a compensable rating for 
arthritis under DC 5003 and section 4.59 would be 
available. VAOPGCPREC 9-98, August 14, 1998.  As discussed 
above, the veteran is in receipt of a noncompensable 
evaluation for limitation of motion of the knee.  The 
Board finds, consistent with the opinions set forth above, 
that he has no additional right knee disability for which 
a rating may be assigned.  The September 1999 and April 
2002 VA examination reports show no evidence of 
subluxation or instability so as to warrant a separate 
rating under Diagnostic Code 5257.]

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
compensable disability rating are not met.  The Board also 
has considered whether the veteran is entitled to "staged" 
ratings for his right knee disability, as prescribed by in 
Fenderson.  However, at no time does the evidence show 
entitlement to a compensable rating for the right knee.  
The rating described above reflects the greatest degree of 
disability shown by the record; thus, staged ratings are 
not for application.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine 
does not apply, and entitlement to a compensable rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a compensable rating for tendinitis of the 
right knee is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

